IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               DARRELL BRADDOCK v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                          No. P-28242 James C. Beasley, Jr., Judge



                   No. W2004-00979-CCA-R3-PC - Filed October 28, 2004




The Petitioner, Darrell Braddock, appeals the trial court's denial of his petition for post-
conviction relief. The State has filed a motion requesting that this Court affirm the trial court's
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because the
petition for post-conviction relief is time-barred by the statute of limitations, we grant the State's
motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES AND JOHN
EVERETT WILLIAMS, JJ. joined.

Darrell Braddock, pro se.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General, for
the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


       Darrell Braddock was found guilty by a Shelby County jury of first degree felony murder,
attempted first degree murder, and two counts of aggravated assault. See State v. Darrell
Braddock, No. 02C01-9707-CR-00279, 1998 WL 217897, at * 1 (Tenn. Crim. App. at Jackson,
May 5, 1998), perm. to appeal denied, (Tenn. Dec. 28, 1998). His convictions and sentences


                                                  1
were affirmed by this Court on May 5, 1998, and, on December 28, 1998, permission to appeal
was denied by the Tennessee Supreme Court. Id. A petition for post-conviction relief was filed
on December 29, 1999. An amendment to this petition was filed by appointed counsel on August
15, 2002. Relief was denied by the post-conviction court and no appeal was taken from this
denial.

        On March 16, 2004, Petitioner filed, pro se, a second petition for post-conviction relief.
As basis for relief, Petitioner alleged that trial counsel was ineffective. In support of his claim,
Petitioner averred that counsel failed to adequately prepare for the case against his client and that
trial counsel failed to file appropriate pre-trial motions, “which resulted in a farce proceeding.”
Also contained in Petitioner’s accompanying “argument in support of issues for review” were
allegations that trial counsel was ineffective for failing to object to the jury instructions and that
trial counsel was ineffective for failing to challenge the legality of the indictment for felony
murder. By order entered March 31, 2004, the post-conviction court dismissed the petition,
finding that this is the Petitioner’s second petition for post-conviction relief and that the petition
is time-barred. The trial court further found that no exceptions existed that would toll the
applicable statute of limitations. A notice of appeal document was timely filed on April 9, 2004.

        Pursuant to Tennessee Code Annotated section 40-30-102(a) (2003 Repl.), a person in
custody under a sentence of a court of this state must petition for post-conviction relief within
one year of the date of the final action of the highest state appellate court to which an appeal is
taken or, if no appeal is taken, within one year of the date on which the judgment becomes final.
The statute emphasizes that "[t]ime is of the essence of the right to file a petition for post-
conviction relief or motion to reopen established by this chapter, and the one-year limitations
period is an element of the right to file such an action and is a condition upon its exercise." The
Petitioner’s application to the Tennessee Supreme Court was denied on December 28, 1998. The
present petition was not filed until March 16, 2004, well outside the applicable statute of
limitations. While due process dictates that the statute of limitations not be so strictly applied as
to deny a person the opportunity to have his claim heard and determined at a meaningful time
and in a meaningful manner, State v. McKnight, 51 S.W.3d 559 (Tenn. 2001); Seals v. State, 23
S.W.3d 272 (Tenn. 2000); Burford v. State, 845 S.W.2d 204 (Tenn. 1992), the exceptions to the
statute of limitations are explicitly limited, i.e., (1) claims based upon a new rule of constitutional
law applicable to a petitioner's case, (2) claims based upon new scientific evidence showing
innocence, and (3) claims based upon enhanced sentences that were enhanced because of
convictions subsequently found to be illegal. See Tenn. Code Ann. § 40-30-102(b)(1)- (3).
Petitioner has failed to assert one of these exceptions for tolling the statute. He cites no new
constitutional rule, refers to no new scientific evidence, and makes no claim that an earlier
conviction has been overturned. See Tenn. Code Ann. § 40-30-106(g) (2003 Repl). Thus, no
grounds exist as an exception to the statute of limitations. Moreover, the Petitioner had no
authority to file a second petition for post-conviction relief. The Post-Conviction Procedure Act
does not contemplate the filing of successive petitions. The filing of only one petition for post-
conviction relief attacking a single judgment is contemplated by Tennessee Code Annotated
Section 40-30-102(c).


                                                  2
        For the reasons stated herein, we conclude that the trial court did not err in summarily
dismissing the petition for post-conviction relief as time-barred. Accordingly, it is ordered that
the State’s motion is granted. The judgment of the trial court is affirmed in accordance with Rule
20, Rules of the Court of Criminal Appeals.




                                             ___________________________________
                                             ALAN E. GLENN, JUDGE




                                                3